FILE COPY

                                                                             NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                             100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                            April 28, 2015

      Hon. F. Leighton Durham III                   Hon. Laura E. Gutierrez Tamez
      Attorney at Law                               Attorney at Law
      P.O. Box 224626                               111 Soledad St., Suite 1900
      Dallas, TX 75222                              Riverview Towers
      * DELIVERED VIA E-MAIL *                      San Antonio, TX 78205
                                                    * DELIVERED VIA E-MAIL *
      Hon. Scott T. Clark
      Adams & Graham
      P. O. Box 1429
      134 E. Van Buren, Suite 301
      Harlingen, TX 78551
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00700-CV
      Tr.Ct.No. 2014-DCL-1353-G
      Style:    Harlingen Medical Center, Limited Partnership v. Rosa Andrade, as Next
                Friend of M. H. A., a minor child, et al.

              Appellant's motion to reinstate the appeal and motion for extension of time to file
      brief in the above cause were this day GRANTED by this Court. The appeal is hereby
      REINSTATED and the time to file appellant’s brief has been extended to May 7, 2015.
      In addition, appellant’s motion to consolidate appeals (13-4-00700-CV and 13-15-
      00119-CV) was this day GRANTED for purposes of briefing.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:dot